COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-219-CR
                               NO. 2-08-220-CR
                               NO. 2-08-221-CR


JAMES LLOYD FANNIN                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant James Lloyd Fannin argues that the trial court erred by denying

his motion to suppress regarding evidence found during a search after he was

stopped for a traffic violation. In one point, Fannin argues that the trial court

found him guilty of unlawful possession of a firearm, escape, and possession



      1
          … See Tex. R. App. P. 47.4.
of a controlled substance based on the evidence that he claims should have

been suppressed. We will affirm.

      At roughly 10:00 p.m. on April 10, 2007, Fort Worth police officer Joel

Parsons was patrolling the east side of Fort Worth in a marked police vehicle as

a member of the East Zero Tolerance Unit.2 Parsons testified that he witnessed

Fannin make a left turn without signaling. Parsons said that he initiated a stop

but Fannin did not immediately pull over. Parsons testified that he “issued a

few blasts” with his audible siren. Fannin still did not pull over. Parsons said

he then witnessed Fannin “dropping his shoulders, dipping a little bit.” Parsons

said that movements like this are consistent with concealing or retrieving

something, possibly a weapon.       Fannin eventually pulled his vehicle into a

private driveway.

      Parsons said that he called for backup. Parsons approached Fannin and

asked for Fannin’s driver license and insurance verification. Parsons said Fannin

appeared nervous and was looking around as if he was “about to flee or looking

for escape routes.” At this same time, Parsons observed “subjects at . . . the

residence [that Fannin had] pulled into . . . at the screen door popping out their

head[s].” Parsons said he made the decision not to ask Fannin to get out of the



      2
       … Parsons’s patrol targeted the east side of Fort Worth based on recent
crime trends.

                                        2
car until his backup arrived. While he awaited backup, Parsons ran routine

checks on Fannin and discovered that Fannin had prior convictions for

aggravated robbery and unlawful carrying of a weapon.

      After the assisting officer arrived, Parsons briefed the additional officer

and then had Fannin exit his vehicle. Parsons conducted a pat-down and felt

what he “immediately recognized to be a live round of ammunition” in Fannin’s

right front pants pocket. Parsons then looked under the front seat of Fannin’s

vehicle and found a revolver. Parsons said he then informed Fannin that he was

under arrest and handcuffed him.      As Parsons conducted a more thorough

search of Fannin’s vehicle, Fannin ran away. The two officers pursued Fannin,

who fell but continued “kicking, yelling, and pulling at” the officers.     After

subduing Fannin, Fannin yelled at the inhabitants of the residence he had pulled

into, stating “Get it all out. Get it all out of the car.” The officers eventually

discovered crack cocaine, drug paraphernalia, and additional ammunition.

      Fannin was charged with unlawful possession of a firearm, escape, and

possession of a controlled substance. Fannin waived his right to a jury, and the

trial court found Fannin guilty on each charge. The trial court sentenced Fannin

to fifteen years’ confinement for possession of a controlled substance, twenty-

five years’ confinement for escape, and thirty-five years’ confinement for




                                        3
possession of a firearm by a convicted felon. The trial court set the sentences

to run concurrently. This appeal followed.

      In his sole point, Fannin argues that Parsons’s having stopped him for

failure to signal was merely pretextual and that Parsons’s motive was to search

him and his vehicle. Thus, Fannin argues that the evidence seized from him and

his vehicle should have been suppressed, that his convictions based on that

evidence should be reversed, and that he is entitled to a new trial.         We

disagree.

      To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983
S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S.
1070 (1999). Further, the trial court must have ruled on the request, objection,

or motion, either expressly or implicitly, or the complaining party must have

objected to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Mendez

v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004). And the complaint

made on appeal must comport with the complaint made in the trial court or the

error is forfeited. Heidelberg v. State, 144 S.W.3d 535, 537 (Tex. Crim. App.




                                       4
2004); Vafaiyan v. State, 279 S.W.3d 374, 383 (Tex. App.—Fort Worth

2008).

      In his motion to suppress, Fannin argued that his “detention, search and

arrest . . . was unconstitutional based on the teachings of the Fourth

Amendment of the United States Constitution.” But trial counsel admitted that

the motion was “just a broad Fourth Amendment motion.” And trial counsel

specifically stated to the trial court that “what decides this case is [whether

Parsons acted] in a Constitutional manner when he pulled [Fannin] out of the

vehicle for the patdown.” Trial counsel further clarified his objection by stating,

“I think the critical point is did [Parsons] have reasonable suspicion under Terry

to walk back up to that vehicle, have [Fannin] get out of the vehicle [and] pat

him down[?]”     It is clear to this court that trial counsel was objecting to

Parsons’s having patted Fannin down after Parsons had stopped Fannin for the

alleged traffic violation, run a background check, and then returned to the car

and asked Fannin to step out of his vehicle so that Parsons could frisk him.

This is a distinctively different argument than what Fannin now argues on

appeal.

      Fannin now challenges the legality of the stop.         Fannin argues that

Parsons stopped Fannin under the pretext of a traffic violation because Parsons

wanted to search Fannin and his vehicle. Specifically, Fannin argues that while

                                        5
Parsons “may have stated that he was making a traffic stop . . . [Parsons] was

really interested in searching [Fannin] and his vehicle.” But trial counsel made

it clear during the motion to suppress hearing that he was not challenging the

traffic stop but rather Parsons’s having frisked Fannin. Because the complaint

Fannin now makes on appeal does not comport with the complaint made to the

trial court, he has forfeited this error, if any. See Heidelberg, 144 S.W.3d at

537. We overrule Fannin’s sole point and affirm the trial court’s judgments.


                                           PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and McCOY, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 6, 2009




                                       6